Citation Nr: 1749455	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  He is in receipt of the Purple Heart and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was remanded by the Board in July 2014 for additional development and was denied by the Board in September 2016. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an August 2017 Order, granted the parties' Joint Motion for Remand (JMR) and remanded the claim for readjudication.  The Veteran's appeal is once again before the Board. 


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2010 letter. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in June 2010.  An additional medical opinion was provided in October 2014.  The examination and opinion are adequate for the purposes of the instant claim, as they involved an examination of the Veteran, review of the Veteran's medical records, and provide sufficient rationales for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of the private audiogram from November 1994 that was provided in graph form.  However, as discussed below, evidence of record already clearly shows the Veteran experiences bilateral hearing loss for VA purposes.  The audiogram showed bilateral hearing loss for both ears.  In addition, competent and persuasive evidence of record analyzed in detail below shows that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In written statements of record, the Veteran has claimed entitlement to service connection for bilateral hearing loss, asserting that he was exposed to high levels of noise working around large artillery guns during his active service.  He has reported having problems with his hearing since service.  The Veteran's DD Form 214 revealed that his military occupational specialty was Rifleman.  

Despite the Veteran's reports of an onset of his claimed bilateral hearing loss during his service, service treatment records associated with the record are negative for a diagnosis of, or treatment for, a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

In the Veteran's May 1966 pre-enlistment service examination report, the Veteran's ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-10 (0)
N/A
10 (15)
LEFT
15 (30)
10 (20)
0 (10)
N/A
15 (20)

(Note: The May 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA). The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

On separation examination in July 1970, the Veteran's hearing was found to be normal on examination.  However, there was a slight upward shift in his audiometric findings since his enlistment examination.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
15
20
15

Accordingly, the Board finds the Veteran's bilateral hearing loss did not manifest in service.  See 38 C.F.R. 3.303.

Where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease manifests to a degree of 10 percent or more within 1 year from the date of separation from service, that disease is presumptively service-connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3).  The Veteran's claimed sensorineural hearing loss is a chronic diseases as defined by 38 C.F.R. § 3.309(a).

At present, the probative evidence of record does not establish onset of, or treatment for, the Veteran's bilateral hearing loss until November 1994.  In turn, the Board finds the probative evidence of record does not demonstrate the Veteran's bilateral hearing loss manifested to a degree of at least 10 percent within one year of separation from service.  Furthermore, the record does not establish a continuity of symptomatology from completion of the Veteran's active service until date of diagnosis in November 1994.  Pursuant to 38 C.F.R. § 3.303(b), the Board finds Veteran does not meet the criteria for presumptive service connection or service connection based on continuity of symptomatology.    

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA treatment notes dated from 2009 to 2016 reflected complaints and findings of bilateral hearing loss as well as showed he was fitted for hearing aids.  

A January 2010 VA audiology evaluation report showed pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
65
60
LEFT
10
15
30
60
65


In a June 2010 VA audiological examination report, the Veteran reported serving as a rifleman and drill sergeant during his period of combat service in Vietnam.  Following service, he stated that he worked for 20 years as a truck driver and was exposed to related noise.  His past recreational history was positive for hunting.  He was currently employed as a minister and denied any occupational noise exposure. 

Pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
70
70
LEFT
15
15
30
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

After review of the claims file and examining the Veteran, the examiner diagnosed normal to severe bilateral sensorineural hearing loss.  He opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of noise exposure encountered during service.  He noted that there was documentation of normal hearing thresholds in both ears during service and through the time of separation in July 1970.  He also indicated that the Veteran presented a positive history of civilian occupational noise history, as he was employed as a truck driver for 20 years after separation from service.  The examiner found no evidence of chronicity or continuity of care regarding hearing loss for at least three decades following separation from service, and he stated that review of the service treatment records yielded no documentation of any medical information that would support the conclusion that hearing loss was due to service.

In October 2014, a separate VA audiologist reviewed the June 2010 examination, the Veteran's claims file, and service treatment records (STRs).  The audiologist also determined that it is less likely than not that the Veteran's hearing loss was affected by noise exposure on active duty.  In support of this position the VA examiner offered the following rationale:

There is normal hearing at entrance and separation with no significant shift in hearing which is evidence of no permanent auditory damage on active duty.  There is no report of hearing loss or tinnitus in STRs.  Although excessive noise exposure on active duty is conceded, and the relationship of noise and auditory damage and hearing loss/tinnitus is well documented, there is evidence of no auditory damage and no evidence of acoustic trauma which is not the same as noise exposure. There must be a nexus of auditory damage to relate current hearing loss or tinnitus to noise on active duty. The evidence does not support a nexus in this case.

The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The [Institute of Medicine] panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  There is no objective evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure.

Noise exposure can be conceded by MOS or combat noise, however acoustic trauma is injury to the auditory system by noise, which cannot be conceded by only the presence of noise.  Not every person exposed to damaging noise levels will experience acoustic trauma or auditory damage.

The Board finds the October 2014 medical opinion and June 2010 examination opinion to be supported by well-reasoned rationales, which provide highly probative evidence against the Veteran's claim. 

In a July 2014 Remand Order, the Board previously conceded the Veteran sustained acoustic trauma.  The Board's previous remand employed the term "acoustic trauma" broadly and it was not intended to mean that the Veteran sustained actual damage from noise, but instead that he was exposed to excessive noise.  The highly persuasive and probative October 2014 medical opinion explained how "acoustic trauma" is a more narrow term, meaning an actual injury to the auditory system.  The Board did not concede an injury in its prior decision, and to do so now in light of the examiner's specific findings would require the Board to make a medical determination, which it may not do.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges that the Veteran asserts his bilateral hearing loss is related to service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss or ringing in ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether the Veteran's bilateral hearing loss is related to in-service noise exposure falls outside the realm of his knowledge.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's bilateral hearing loss requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, skills, or expertise needed to render an etiology opinion.  As a result, the probative value of his lay assertions is low.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral hearing loss.  The benefit of the doubt rule therefore does not apply.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


